Citation Nr: 0807929	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-35 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.  He died of pancreatic cancer in January 2005.  
This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the appellant's 
claim for service connection for the veteran's cause of 
death.

The appellant testified at a hearing in December 2007 before 
the undersigned Veterans Law Judge.  The appellant provided 
additional evidence following the hearing.  Such evidence was 
not accompanied by a waiver of agency of original 
jurisdiction (AOJ) consideration.  The evidence was a letter 
from Dr. Steven J. Cohen which provided the names and details 
of medical literature to which he referred in a previous 
opinion submitted to VA.  As this evidence is simply a 
citation to literature already referenced and discussed in 
the previous opinion, it is not new evidence which was not 
previously considered by the AOJ.  Appellate review may 
proceed.  See 38 C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1.  The cause of the veteran's death in January 2005 was 
pancreatic cancer and no other disorder contributed to his 
death. 
 
2.  The medical evidence establishes that it is less than 
likely that the veteran's pancreatic cancer was present 
during his service, or was present within one year following 
his service, or was etiologically related to his service or 
to type II diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to service 
connection for the cause of the veteran's death.  She 
contends that service-connected type II diabetes mellitus 
caused the pancreatic cancer from which the veteran died.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
appellant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the appellant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the appellant is expected to provide; and (4) must 
ask the appellant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the AOJ.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in March 2005 and July 2005 that fully 
addressed all four notice elements and were sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
any evidence not in the possession of the Federal government.  
In essence, she was told to submit any evidence and/or 
information in her possession to the AOJ.  The letters also 
explained the requirements for establishing entitlement to 
service connection for the cause of the veteran's death.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the appellant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.

In addition, the duty to assist the appellant to develop the 
claim is fulfilled.  VA has a duty to assist the appellant in 
the development of the claim.  This duty includes assisting 
the appellant in the procurement of service medical records 
and pertinent treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the appellant 
has submitted private treatment records.  The appellant was 
provided an opportunity to set forth her contentions during 
the hearing before the undersigned Veterans Law Judge.  A VA 
medical opinion was obtained in August 2005.  Significantly, 
neither the appellant nor her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The record establishes the appellant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006).  All requirements of the duty to notify the appellant 
and the duty to assist the appellant are met.

Service Connection for Cause of Death

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  
Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d).  Certain chronic diseases may be 
presumed to have been incurred during service, including 
malignant tumors, if the chronic disorder becomes disabling 
to a compensable degree within one year of the veteran's 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  In order to establish service 
connection for the claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The Secretary of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for the following conditions: 
Gastrointestinal tract tumors (including stomach, colon, 
rectal, and pancreatic cancers). Federal Register: May 20, 
2003 (Volume 68, Number 97, Page 27630-27641).

Dependency and indemnity compensation benefits are payable to 
the surviving spouse of a veteran if the veteran died from a 
service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.5.  In order to establish service connection for the 
cause of a veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributor cause of death.  38 C.F.R. § 
3.312(a).  In order to constitute the principal cause of 
death the service-connected disability must be one of the 
immediate or underlying cause of death, or be etiologically 
related to the cause of death.  In order to be a contributory 
cause of death, it must be shown that the service-connected 
disability contributed substantially or materially to cause 
death; that it combined to cause death; or that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that the service-connected disorder 
casually shared in producing death, but rather it must be 
shown that there was a causal connection between the service-
connected disability and the veteran's death. 38 C.F.R. § 
3.312.  In order to establish service connection for the 
cause of death, there must be (1) evidence of death; (2) 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and death.  Cf. Hickson 
v. West, 12 Vet. App. 247, 253 (1999). 

The veteran's death certificate shows that he was born in 
September 1943 and died in January 2005 of pancreatic cancer.  
No other contributory or significant condition related to the 
cause of death is listed in the death certificate.

The veteran began experiencing chest pain in August 2003 and 
was hospitalized with severe pain in September 2003.  A 
January 2004 computed tomography (CT) scan of the abdomen 
revealed a mass in the pancreatic neck and body.  At that 
time the veteran decided to obtain treatment recommendations 
from the Fox Chase Cancer Center.  An endoscopy that same 
month revealed a mass in the pancreatic neck and body and a 
small round nodule.  The veteran had lost a significant 
amount of weight over the previous year and complained of 
constipation and mild fatigue.  The veteran was diagnosed 
with adenocarcinoma in January 2004.  During this time, the 
veteran also developed type II diabetes mellitus.

The veteran was put on a pre-operative regimen of 
chemotherapy and radiation.  In March 2004, he was admitted 
to the hospital with a cough and fever.  A CT scan in April 
2004 showed that there was not much shrinkage of the disease.  
The veteran was told that he was not an operative candidate.  
The veteran was hospitalized in July 2004.  A CT scan in July 
2004 showed no changes to the disease.  An endoscopy that 
same month revealed radiation gastritis and vascular 
congestion secondary to local tumor effect with vascular 
compromise, along with non-bleeding Grade II esophageal 
varices.

In August 2004, the veteran was admitted to the hospital with 
gastro-intestinal bleeding.  Another endoscopy was performed, 
revealing non-bleeding Grade II esophageal varices.  Later 
that month, a CT scan showed no change in the pancreatic 
mass.  A September 2004 endoscopy showed modest improvement 
over his prior endoscopies.  A paracentesis performed in 
September 2004 did not show any malignant cells.  In October 
2004, the veteran and his family decided on hospice care.  
The veteran died in his home of pancreatic cancer in January 
2005.  The appellant testified at a hearing in December 2007.  
She explained that the veteran felt that his health problems 
were all related to his service in Vietnam.

In a June 2005 statement, Dr. Cohen, the veteran's former 
physician, provided a statement that "most" studies had 
found a relationship between type II diabetes mellitus and 
pancreatic cancer.  Dr. Cohen said the veteran's pancreatic 
cancer "may very well have been a function of his long-
standing type II diabetes mellitus, which ultimately caused 
his death.  In January 2008, Dr. Cohen clarified this 
opinion, provided references to medical literature which 
indicated a relationship between pancreatic cancer and type 
II diabetes mellitus.

A VA provider reviewed the claims file in August 2005.  At 
that time, Dr. Cohen had not yet provided the citations to 
medical literature in support of his contention, and the 
examiner refuted Dr. Cohen's opinion, partially based on this 
lack of evidence.  The examiner did, however, acknowledge 
that there is a link between pancreatic cancer and type II 
diabetes mellitus.  Indeed, the examiner cited a medical 
article which found that pancreatic cancer is not a risk 
factor for type II diabetes mellitus, but that pancreatic 
cancer can manifest as type II diabetes mellitus.  The 
examiner found that the veteran's pancreatic cancer is 
absolutely unrelated to service-connected type II diabetes 
mellitus.

Dr. Cohen's statements, while essentially favorable to the 
appellant's claim, are of very little weight or persuasive 
value, despite the fact that he cited reputable medical 
literature relating pancreatic cancer and type II diabetes 
mellitus, since the opinions state only that there "may well 
have been" a relationship between the veteran's diabetes and 
the pancreatic cancer that caused his death.  An award of 
service connection may not be based on a resort to 
speculation.  See Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was 'possibly' suffering from 
schizophrenia deemed speculative), Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war 'could' have precipitated 
initial development of his lung condition found too 
speculative), Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (evidence favorable to the veteran's claim that 
does little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection), 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
'may or may not' exist or 'may or may not' be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship).  Also, the Board notes that the 
examiner refers to the veteran's diabetes as "long-
standing," when it was actually diagnosed shortly before 
pancreatic cancer.

The Board affords more weight and persuasive value to the 
opinion of the VA provider.  While the VA examiner did 
acknowledge a relationship between pancreatic cancer and type 
II diabetes mellitus, he explained that this relationship did 
not necessarily mean that type II diabetes mellitus caused 
pancreatic cancer.  Furthermore, this opinion was more 
definitive than Dr. Cohen's, as the examiner found that the 
veteran's pancreatic cancer is "absolutely" unrelated to 
service-connected type II diabetes mellitus.  Thus, service 
connection for the veteran's cause of death cannot be granted 
on the basis of a relationship between service-connected type 
II diabetes mellitus and pancreatic cancer. 

The Board has also considered whether there is any other 
basis on which service connection for the veteran's cause of 
death can be granted.  There is no medical evidence of record 
that suggests a medical nexus between the veteran's cause of 
death and any symptoms he experienced in service.  The 
private medical records associated with the claims folder 
only show treatment for pancreatic cancer.  The service 
medical records contain evidence of treatment for scoliosis, 
an injury to the eye, back pain, a wound, and chest pain.  
The veteran's separation examination contained no notations 
of any problems with his pancreas.  In fact, the veteran's 
health at discharge was noted to be fair to excellent.

The earliest evidence of a diagnosis of pancreatic cancer is 
dated January 2004, when a mass was found on his pancreas.  
This was thirty-five years after the veteran was discharged 
from service.  The Board notes that the lack of a diagnosis 
or symptoms for many years following discharge constitutes 
negative evidence tending to disprove the claim that the 
veteran had pancreatic cancer or other problems which 
resulted in chronic disorder or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  In fact, the August 2005 VA provider stated that it 
would be "unheard of" for the veteran to have had 
pancreatic cancer for a duration of time equalling nearly 
forty years.  The lack of any objective evidence of 
continuing complaints, symptoms, or findings for many years 
between the period of active duty and the first diagnosis or 
symptoms of pancreatic cancer is itself evidence which tends 
to show that pancreatic cancer did not have its onset in 
service or for many years thereafter.  As noted above, the 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for pancreatic cancers.  

The Board has carefully considered the contentions of the 
appellant.  While it is clear that the veteran's death from 
pancreatic cancer was a painful process that cut his life 
short, there is not enough evidence for a grant of service 
connection for the veteran's cause of death.  The 
preponderance of the evidence is against the appellant's 
claim for connection for the veteran's cause of death.  
Because the evidence is not in equipoise, the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable result.  Therefore, 
the appeal is denied.




ORDER

The appeal for service connection for the veteran's cause of 
death is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


